

116 S2836 IS: Put Patients First Act
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2836IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mrs. Murray (for herself, Ms. Baldwin, Mr. Merkley, Ms. Hassan, Ms. Hirono, Mrs. Gillibrand, Mr. Leahy, Mr. Markey, Mrs. Shaheen, Mr. Booker, Mr. Blumenthal, Mrs. Feinstein, Mr. Menendez, Mr. Van Hollen, Mr. Brown, Ms. Rosen, Mr. Sanders, Ms. Harris, Ms. Klobuchar, Ms. Warren, Ms. Cantwell, Mr. Wyden, Mr. Murphy, Ms. Cortez Masto, Mr. Kaine, Mr. Bennet, Ms. Duckworth, Ms. Smith, Ms. Stabenow, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the Secretary of Health and Human Services from taking any action to implement,
			 enforce, or otherwise give effect to the final rule, entitled Protecting Statutory Conscience Rights in Health Care; Delegations of Authority.
	
 1.Short titleThis Act may be cited as the Put Patients First Act. 2.Prohibiting implementation of final ruleNotwithstanding any other provision of law, the Secretary of Health and Human Services may not take any action to implement, enforce, or otherwise give effect to the final rule, entitled “Protecting Statutory Conscience Rights in Health Care; Delegations of Authority” (84 Fed. Reg. 23170–23272, May 21, 2019).